JUSTICE WOLFSON, specially concurring: I agree with the result reached, but I think more needs to be said about the trial judge’s conduct. The trial judge could have denied the defense a continuance without saying: “But just listening to you snivel and cry and whine about a reason for a continuance is almost enough to make a grown man want to throw up.” The judge’s language was unseemly and unprofessional. It has no place in a court of law, in or out of the jury’s presence. The jury could have been selected without the trial judge saying to a prospective juror: “and I disagree with you, you know starting with the O.J. case, that is an Assistant Public Defender defense. That is the age-old conspiracy. That is a million dollar lawyer who got luckier than any other lawyer in history.” The reference to “an assistant public defender defense” clearly was intended to deprecate the efforts of lawyers who devote their energies to the defense of indigent people who sometimes do not have much of a defense. That is what lawyers are supposed to do. They should not have to bear insults from those whom we vest with grave authority to conduct judicial proceedings in a fair and dignified manner. Of course, there are times when trial judges rightly become impatient and irritable. But these are the times when they must justify the confidence placed in them by the public. These are times for restraint, not anger; civility, not bullying; patience, not outburst. These are times for some judges to remember they, too, once stood before judges and vigorously urged the causes of clients who, for the uninformed, did not deserve such effort and such passion.